BETTS, District Judge.
This case came up for a motion to amend the libel by statements increasing the amounts claimed in the action, which was brought to recover damages for alleged breach of a charter party. The claimant objected to the amendments, urging that their effect might be to expose the sureties for the vessel to a greater responsibility than they originally assumed.
HELD BY TjHE COURT: That such increase is only conjectural as yet. The general rule is that the precise limitations of the obligations of suretyship are not disturbed by collateral arrangements, voluntary or involuntary, between the principals without the assent of the sureties. Motion granted.
[NOTE. Defendant took the case, on writ of error, to the supreme court, which affirmed the judgment on the ground that a person in custody under process of a federal court could not legally be discharged by a state officer acting under a state insolvent law. 1 How. (42 U. S.) 301.]